 



Exhibit 10.9

     
STATE OF NORTH CAROLINA
   
 
  RETIREMENT AGREEMENT
COUNTY OF MECKLENBURG
   

     THIS RETIREMENT AGREEMENT (this “Agreement”) is entered into as of the
Effective Date (defined below) by and between LANCE, INC., a North Carolina
corporation (the “Company”), and H. DEAN FIELDS (“Fields”).
STATEMENT OF PURPOSE
     Fields has been employed by the Company for many years and has contributed
materially to the successful operation of the Company’s business. Fields has
advised the Company of his intention to retire, and the Company has expressed
the desire to continue to have the benefit of Fields’ advice, counsel and
services during a transition period while his duties and responsibilities are
being transitioned to others. The Company recognizes Fields’ dedication to the
Company and has expressed its gratitude for his effective service. Fields is
currently a Vice President of the Company and the President of Vista Bakery,
Inc., one of the Company’s subsidiaries.
     During his employment with the Company, Fields entered into a Compensation
and Benefits Assurance Agreement and an Executive Severance Agreement, both
dated April 17, 1998. This agreement terminates and replaces both of those
agreements.
     The parties have agreed to resolve all issues relating to Fields’
employment with the Company and his retirement from employment on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the Statement of Purpose and the terms
and provisions of this Agreement, the parties hereto mutually agree as follows:
     1. Definitions. As used herein, the following terms shall have the
following meanings:

  (a)   “Affiliate” with reference to the Company means any Person that directly
or indirectly is controlled by, or is under common control with, the Company,
including each subsidiary of the Company. For purposes of this definition the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.    
(b)   “Person” means any individual, corporation, association, partnership,
business trust, joint stock company, limited liability company, foundation,
trust, estate or other entity or organization of whatever nature.

 



--------------------------------------------------------------------------------



 



  (c)   “Effective Date” with reference to this Agreement means the eighth (8th)
day following the execution of this Agreement by Fields, if not a Saturday,
Sunday or legal holiday, and if such day is a Saturday, Sunday or legal holiday,
then the first business day following such eighth (8th) day.     (d)  
“Business” means (i) the snack food industry and (ii) the business(es) in which
the Company or its Affiliates are or were engaged at the time of, or during the
12 month period prior to, the Retirement Date.     (e)   “Company Employee”
means any Person who is or was an employee of the Company or its Affiliates at
the time of, or during the 12 month period prior to, the Retirement Date.    
(f)   “Customer” means any Person who is or was a customer or client of the
Company or its Affiliates (i) at the time of, or during the 12 month period
prior to, the Retirement Date or (ii) at the time of, or during the 12 month
period prior to, the Retirement Date and with whom Fields had dealings in the
course of his employment with the Company.     (g)   “Products and Services”
means (i) snack foods and (ii) the products and/or services offered by the
Company or its Affiliates at the time of, or during the 12 month period prior
to, the Retirement Date.     (h)   “Representative” of a Person means (i) a
shareholder, director, officer, member, manager, partner, joint venturer, owner,
employee, agent, broker, representative, independent contractor, consultant,
advisor, licensor or licensee of, for, to or with such Person, (ii) an investor
in such Person or a lender (irrespective of whether interest is charged) to such
Person or (iii) any Person acting for, on behalf of or together with such
Person.     (i)   “Restricted Period” means the period commencing on the
Retirement Date and ending on the first anniversary of the Retirement Date.    
(j)   “Retirement Date” means December 29, 2007.     (k)   “Territory” means:
(i) the States of North Carolina, Iowa and Arkansas, (ii) any other State in
which the Company or its Affiliates does or did business at the time of, or
during the 12 month period prior to, the Retirement Date, and (iii) the United
States of America.

     2. Retirement Date; Duties pending Retirement; Resignation from Offices.
The parties agree that Fields will retire from his employment with the Company,
effective on the Retirement Date.
     During the period from the Effective Date of this Agreement until the
Retirement Date, Fields will diligently assist the Company in the transition of
his duties and responsibilities to

2



--------------------------------------------------------------------------------



 



others, assist in maintaining customer relationships (which may include
reasonable travel) and perform such other tasks as reasonably requested by the
Company’s President or his designee.
     Fields does hereby resign from his position as President of Vista Bakery,
Inc. and from all offices, committees and positions he holds with the Company
and its Affiliates (except the position of Vice President of the Company), with
such resignation to be effective on the Effective Date of this Agreement. Fields
does hereby resign from his position as Vice President of the Company, with such
resignation to be effective on the Retirement Date. Fields will execute any
additional resignation letters, forms or other documents that acknowledge his
resignation from such employment, positions, committees and offices.
     3. Payments and Benefits to be provided by the Company. The Company agrees
to pay or provide Fields with the following:

  (a)   Fields will continue to receive his current salary and normal employee
and welfare benefits through the Retirement Date in accordance with the
Company’s generally applicable policies and procedures; he will be entitled to
use his accrued vacation benefits during 2007, but it is agreed that he will
neither be granted nor accrue any additional vacation benefits;     (b)   Fields
will receive payment, in a lump sum, of the amount earned by him under the 2006
Annual Incentive Plan, with payment to be made during the first quarter of 2007
at the same time as payments under said Plan are made to the other participants;
    (c)   Fields is eligible to participate in the 2007 Annual Incentive Plan;
however, the parties agree that, in lieu of any payment he might otherwise be
entitled to receive under the Plan, Fields will receive, in a lump sum, an
amount equal to his 2007 target bonus opportunity ($78,800.00), which amount
shall be payable before March 15, 2008;     (d)   Fields has participated in
other Company sponsored benefit plans, including Long-Term Incentive and Stock
Plans, Profit-Sharing and 401(k) Retirement Savings Plan, Compensation Deferral
and Benefit Restoration Plan and Employee Stock Purchase Plan; all of Fields’
vested interests in such benefit plans shall be paid when and as provided in,
and otherwise subject to, the terms, provisions and conditions of the applicable
plans, and nothing in this Agreement shall modify or override the terms,
provisions or conditions of those plans; and     (e)   As additional
consideration for the Covenants Regarding Competition and Customers (Paragraph 5
below), the Company will pay Fields the sum of $12,000.00 on July 1, 2008 and
the sum of $12,000.00 on December 31, 2008.

     4. Termination of All Other Benefits Not Specified in this Agreement. The
Company and Fields acknowledge and agree that all other benefits and perquisites
related to or resulting from Fields’ employment and positions with the Company
and its Affiliates, which are

3



--------------------------------------------------------------------------------



 



not described and provided for in this Agreement, terminate on the Effective
Date, and that the Company has no further obligations with respect thereto. It
is specifically agreed that the Compensation and Benefits Assurance Agreement
and the Executive Severance Agreement, both dated April 17, 1998, are hereby
terminated and replaced by the compensation and benefits provided in this
Agreement.
     5. Covenants Regarding Competition and Customers. Fields agrees not to
engage in any activities competitive with the Company or its Affiliates at any
time during his employment with the Company, including any activities similar to
those described in subparagraphs (a) through (f) below, except in furtherance of
the Company’s business. Furthermore, Fields agrees that, except as otherwise
approved in writing by the Company, during the Restricted Period, he will not,
directly or indirectly:

  (a)   engage in the Business in the Territory or market, sell or provide
Products and Services in the Territory;     (b)   solicit any Customer for
purposes of marketing, selling or providing Products and Services to such
Customer;     (c)   accept as a customer any Customer for purposes of marketing,
selling or providing Products and Services to such Customer;     (d)   induce or
attempt to induce any Company Employee to terminate his employment with the
Company or its Affiliates;     (e)   interfere with the business relationship
between a Customer, Company Employee or supplier and the Company or its
Affiliates; or     (f)   be or become a Representative of any Person who engages
in any of the foregoing activities.

     6. Reasonableness of Restrictions. Fields agrees that the covenants in
Paragraph 5 are reasonable given the real and potential competition encountered
(and reasonably expected to be encountered) by the Company and its Affiliates
and the substantial knowledge and goodwill that Fields has and will acquire with
respect to the business of the Company and its Affiliates as a result of his
employment and continued employment with the Company. Notwithstanding the
foregoing, in the event that any provision of this Agreement is determined by a
court to be invalid or unenforceable, such court may, and is hereby authorized
to, reduce or limit the terms of such provision to allow it to be enforced.
     7. Confidential Information and Company Property. Fields acknowledges that
by reason of Fields’ employment by the Company, Fields has had access to certain
Company “Trade Secrets” (as defined in the North Carolina Trade Secrets
Protection Act, N.C.G.S. §66-152), confidential product formulations and other
proprietary information about the Company’s business (collectively “Confidential
Information”). Fields agrees that he shall not directly or indirectly use,
reveal, disclose or remove from the Company’s premises Confidential Information
or material containing Confidential Information, without the prior written
consent of

4



--------------------------------------------------------------------------------



 



the Company. In addition, Fields represents that he will return to the Company
all property of the Company, including all Confidential Information, which is
now or may hereafter come into his possession.
     8. Employment Taxes and Withholdings. Fields acknowledges and agrees that
the Company shall withhold from the payments and benefits described in this
Agreement all taxes, including income and employment taxes, required to be so
deducted or withheld under applicable law.
     9. Confidentiality of this Agreement; Employment Reference. Fields shall
not at any time, directly or indirectly, discuss with or disclose to anyone
(other than to members of his immediate family, his attorneys, his tax advisors
and the appropriate taxing authorities or as otherwise required by law,
hereinafter “Qualified Persons”) the terms of this Agreement, including the
amounts payable hereunder. If any person asks about the above matters, he will
simply say that all issues relating to his employment and his retirement have
been resolved. The Company further agrees that if any person makes inquiry
concerning Fields, the Company will advise such person only as to the dates of
Fields’ employment with the Company, the positions held and that Fields has or
will retire from service on behalf of the Company on December 29, 2007.
     10. Release of the Company. Fields, on behalf of himself and his heirs,
personal representatives, successors and assigns, hereby releases and forever
discharges the Company and its Affiliates, and each and every one of their
respective present and former shareholders, directors, officers, employees and
agents, and each of their respective successors and assigns, from and against
any and all claims, demands, actions, causes of action, damages, costs and
expenses, including without limitation all “Employment-Related Claims,” which
Fields now has or may have by reason of any thing occurring, done or omitted to
be done prior to the Effective Date of this Agreement; provided, however, this
release shall not apply to any claims that Fields may have for the payments or
benefits expressly provided for Fields or otherwise specifically referred to in
this Agreement. For purposes of this Agreement, “Employment-Related Claims”
means all rights and claims Fields has or may have:

  (a)   related to his employment by or status as an employee of the Company or
any of its Affiliates or the termination of that employment or status or to any
employment practices and policies of the Company, or its Affiliates; or     (b)
  under the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”).

     11. Special ADEA Waiver Acknowledgements. FIELDS ACKNOWLEDGES AND AGREES
THAT HE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND THAT THIS AGREEMENT CONTAINS
A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING RIGHTS AND CLAIMS
ARISING UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED (“ADEA”). FIELDS FURTHER ACKNOWLEDGES AND AGREES THAT:

5



--------------------------------------------------------------------------------



 



  (a)   THIS AGREEMENT DOES NOT RELEASE, WAIVE OR DISCHARGE ANY RIGHTS OR CLAIMS
THAT MAY ARISE AFTER THE EFFECTIVE DATE OF THIS AGREEMENT;     (b)   HE IS
ENTERING INTO THIS AGREEMENT AND RELEASING, WAIVING AND DISCHARGING RIGHTS OR
CLAIMS ONLY IN EXCHANGE FOR CONSIDERATION THAT HE IS NOT ALREADY ENTITLED TO
RECEIVE;     (c)   HE HAS BEEN ADVISED, AND IS BEING ADVISED IN THIS AGREEMENT,
TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS AGREEMENT;     (d)   HE HAS
BEEN ADVISED, AND IS BEING ADVISED IN THIS AGREEMENT, THAT HE HAS UP TO
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT AND TO DELIVER (OR
CAUSE TO BE DELIVERED) THIS AGREEMENT TO EARL D. LEAKE, VICE PRESIDENT OF HUMAN
RESOURCES, AND THAT IF HE EXECUTES THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE
TWENTY-ONE (21) DAY PERIOD, THEN HE EXPRESSLY WAIVES HIS RIGHTS WITH RESPECT TO
THE REMAINING TIME, AND THAT THE AGREEMENT WILL BECOME EFFECTIVE THE EIGHTH DAY
AFTER HE SIGNS IT AS REFERENCED IN PARAGRAPH 11(e) BELOW; AND     (e)   HE IS
AWARE THAT HE MAY REVOKE THIS AGREEMENT AT ANY TIME WITHIN SEVEN (7) DAYS AFTER
THE DAY HE SIGNS THIS AGREEMENT AND THAT THIS AGREEMENT WILL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE EIGHTH DAY AFTER THE DATE THIS AGREEMENT IS
SIGNED, ON WHICH DAY, THE EFFECTIVE DATE, THIS AGREEMENT WILL AUTOMATICALLY
BECOME EFFECTIVE UNLESS PREVIOUSLY REVOKED WITHIN THAT SEVEN-DAY PERIOD. HE IS
ALSO AWARE THAT TO AFFECT A REVOCATION, HE MAY, WITHIN THE SEVEN-DAY PERIOD
DELIVER (OR CAUSE TO BE DELIVERED) TO EARL D. LEAKE, VICE PRESIDENT OF HUMAN
RESOURCES, NOTICE OF HIS REVOCATION OF THIS AGREEMENT NO LATER THAN 5:00 P.M.
EASTERN TIME ON THE SEVENTH (7TH) DAY FOLLOWING HIS EXECUTION OF THIS AGREEMENT.

     12. Severability. Each provision of this Agreement is severable from every
other provision of this Agreement. Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision hereof or
the invalid or unenforceable provision in any other situation or any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

6



--------------------------------------------------------------------------------



 



     13. Applicable Law. This Agreement is made and executed with the intention
that the construction, interpretation and validity hereof shall be determined in
accordance with and governed by the laws of the State of North Carolina.
     14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of Fields, his heirs, executors and
administrators.
     15. Compliance with 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code, to the extent applicable.
Notwithstanding any provision herein to the contrary, this Agreement shall be
interpreted and administered consistent with this intent.
     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
cancels all prior or contemporaneous oral or written agreements and
understandings between them with respect to the subject matter hereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized officer on the execution date indicated below, and Fields
has hereunto set his hand and seal on the execution date indicated below.

         
 
  LANCE, INC.
 
       
 
  By   /s/ Earl D. Leake
 
       
 
      Earl D. Leake
Vice President
 
       
 
  Execution Date: 3/16/2007
 
       
 
  /s/ H. Dean Fields
 
   
 
  H. Dean Fields
 
       
 
  Execution Date: 3/16/2007

7